Title: Thomas Jefferson to Joel Yancey, 21 July 1815
From: Jefferson, Thomas
To: Yancey, Joel


          Dear Sir Monticello July 21. 15.
          In my letter of the 18th I omitted a material article, which was to give the inclosed bill  to mr Atkinson & get him to saw it immediately so as to have it ready on the arrival of the carpenters. there are, I imagine, belted poplars in the cleared grounds sufficient to furnish the stocks, for I do not suppose they will take more than 3. or 4. trees. he will need help in pitting, but the shorter he makes the stocks the less help he will need.—in your provision of bread about 3. or 4. barrels must be allowed for the carpenters. Accept the assurances of my esteem & respect
          Th: Jefferson
        